                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 JAMMIE E. LOECKLE,

               Plaintiff,                                 No. C19-3031-LTS

 vs.
                                                 MEMORANDUM OPINION AND
 ANDREW M. SAUL, Commissioner of                   ORDER ON REPORT AND
 Social Security,                                   RECOMMENDATION

               Defendant.



                                  I.   INTRODUCTION
        This case is before me on a Report and Recommendation (R&R) by the Honorable
Kelly K.E. Mahoney, Chief United States Magistrate Judge. See Doc. No. 17. Judge
Mahoney recommends that I affirm the decision by the Commissioner of Social Security
(the Commissioner) denying Jammie E. Loeckle’s applications for disability insurance
benefits (DIB) under Title II of the Social Security Act (the Act), 42 U.S.C. § 401 et
seq., and supplemental security income (SSI) benefits under Title XVI of the Act, 42
U.S.C. §§ 1381 et seq.        Loeckle has filed timely objections (Doc. No. 18).       The
Commissioner has not filed a response.


                            II.    APPLICABLE STANDARDS
A.      Judicial Review of the Commissioner’s Decision
        The Commissioner’s decision must be affirmed “if it is supported by substantial
evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577 (8th Cir.
2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social Security as
to any fact, if supported by substantial evidence, shall be conclusive . . .”). “Substantial
evidence is less than a preponderance, but enough that a reasonable mind might accept



       Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 1 of 23
as adequate to support a conclusion.” Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir.
2003). The Eighth Circuit explains the standard as “something less than the weight of
the evidence and [that] allows for the possibility of drawing two inconsistent conclusions,
thus it embodies a zone of choice within which the [Commissioner] may decide to grant
or deny benefits without being subject to reversal on appeal.” Culbertson v. Shalala, 30
F.3d 934, 939 (8th Cir. 1994).
       In determining whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the ALJ, but it [does] not re-weigh the
evidence.” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005). The court considers
both evidence that supports the Commissioner’s decision and evidence that detracts from
it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010). The court must “search the
record for evidence contradicting the [Commissioner’s] decision and give that evidence
appropriate weight when determining whether the overall evidence in support is
substantial.” Baldwin v. Barnhart, 349 F.3d 549, 555 (8th Cir. 2003) (citing Cline v.
Sullivan, 939 F.2d 560, 564 (8th Cir. 1991)).
       In evaluating the evidence in an appeal of a denial of benefits, the court must apply
a balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health &
Human Servs., 879 F.2d 441, 444 (8th Cir. 1989). The court, however, does not
“reweigh the evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citing Bates v.
Chater, 54 F.3d 529, 532 (8th Cir. 1995)), or “review the factual record de novo.” Roe
v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citing Naber v. Shalala, 22 F.3d 186, 188
(8th Cir. 1994)). Instead, if, after reviewing the evidence, the court finds it “possible to
draw two inconsistent positions from the evidence and one of those positions represents
the Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933, 935 (8th
Cir. 2008)). This is true even in cases where the court “might have weighed the evidence
differently.” Culbertson, 30 F.3d at 939 (quoting Browning v. Sullivan, 958 F.2d 817,
822 (8th Cir. 1992)). The court may not reverse the Commissioner’s decision “merely
                                             2

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 2 of 23
because substantial evidence would have supported an opposite decision.” Baker v.
Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see Goff v. Barnhart, 421 F.3d 785, 789
(8th Cir. 2005) (“[A]n administrative decision is not subject to reversal simply because
some evidence may support the opposite conclusion.”).


B.     Review of Report and Recommendation
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.
28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573-74 (1985) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)). However, a district judge may elect to review an R&R under
a more-exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
                                             3

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 3 of 23
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 150 (1985).


                                    III.   THE R&R
      Loeckle has an inherited bone disease that has caused him back pain since he was
a child. Doc. No. 17 at 1 (citing AR 36-37). He performed full time work from 2008
to 2011. Id. at 2 (citing AR 283). He then had back surgery performed by neurosurgeon
Dr. David Beck.      Id. (citing AR 398, 400).       After persistent back pain and the
development of right leg pain, Dr. Beck determined Loeckle needed an additional
surgery. Id. (citing AR 402-04). Due to insurance coverage issues, Loeckle did not
immediately have the surgery and returned to work with lifting restrictions. Id. (citing
AR 406-08). Loeckle’s pain continued and Dr. Beck obtained insurance approval. He
performed Loeckle’s second back surgery on July 12, 2011. Id. (citing AR 657, 659).
Dr. Beck released Loeckle to work with weight-lifting restrictions in mid-September
2011. Id. (citing AR 415). Loeckle underwent a third surgery in March 2012 after he
continued experiencing pain. Id. (AR 660-61). He went back to work full time until
March 2013 when he had a brief break in employment. Id. (citing AR 283, 499-500,
645). He then took on a full-time job in construction as well as a part-time job at a local
gas station. Id. (citing AR 283, 613, 629, 632-33, 641, 645).
      Loeckle began mental health treatment in November 2013. Id. at 3 (citing AR
644-46). He was prescribed two antidepressants and began seeing his provider (Andrew
Stowell, PA) on a regular basis from November 2013 through summer 2014. Id. (citing
592-647). PA Stowell prescribed various medications to address Loeckle’s mental health
issues. Id. Loeckle continued working his two jobs at this time. Id.
       Loeckle began a new full-time job at a Pepsi soda bottling factory in August 2014
and continued working at the gas station on the weekends. Id. (citing AR 283, 487, 589,

                                             4

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 4 of 23
592).     Loeckle maintained this work schedule from August 2014 to April 2016. Id.
(citing AR 283). He continued to have back pain and right leg pain for which he sought
a referral to the Mayo Clinic and received epidural steroid injections, a facet nerve block
and a nerve pain stimulator. Id. (citing AR 424-26, 438-45, 486-88, 505). He also saw
Dr. Mark Lassise1 about once a month to adjust medications related to his mental health
symptoms.
         On March 3, 2016, Loeckle asked for Dr. Lassise’s assistance in obtaining
disability benefits. Id. (citing AR 517). At an appointment a few days later, Dr. Beck
encouraged Loeckle to apply for disability and thought it was reasonable for him to get
those benefits. Id. (citing AR 490). Loeckle then put in his two weeks’ notice with Pepsi
and stopped working there April 6, 2016. Id. (citing AR 61, 283). He filed the current
applications for DIB and SSI on April 8, 2016. Id. at 3-4 (citing AR 77-78). Loeckle
continued working part time at the gas station and later amended his onset date to October
1, 2016, because his gas station earnings rose above the substantial gainful activity level.
Id. (citing AR 277, 283).
         After developing left leg pain in 2016, Loeckle underwent a fourth back surgery
in September 2016 upon Dr. Beck’s recommendation. Id. Dr. Beck also removed the
spinal stimulator that had been placed during the January 2016 surgery, as Loeckle
reported it did not improve his pain. Id. (citing AR 673, 684-89). After his recovery,
Loeckle returned to working at the gas station two to three days a week for seven-and-a-
half-hour shifts. Id. (citing AR 65, 273-74, 283).
         After Loeckle’s disability applications were denied on initial review and
reconsideration, he requested a hearing before an administrative law judge (ALJ). The
ALJ found Loeckle was not disabled and that someone with Loeckle’s age, education,
work experience and residual functional capacity (RFC) could perform work as a


1
 Dr. Lassise is in the same office as PA Stowell and took over Loeckle’s care to accommodate
Loeckle’s work schedule. Doc. No. 17 at 3 (citing AR 589, 592).

                                             5

        Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 5 of 23
document preparer, weight tester and addresser, which were jobs that existed in
significant numbers in the national economy. Id. at 4-5. Loeckle argues the ALJ erred
by not giving sufficient weight to his treating source opinions and by failing to include
certain mental limitations in the RFC and hypothetical question. He also argues the ALJ’s
appointment violates the Appointments Clause of the United States Constitution.
       With regard to the treating source opinions, Judge Mahoney determined that the
ALJ gave appropriate weight to each. The record contains several opinions from Dr.
Beck, dated May 2011, April 2016, August 2016, October and November 2016 and
January 2017.    Id. at 7-8.   Judge Mahoney concluded the ALJ gave good reasons
supported by substantial evidence in the record as a whole for not giving those opinions
controlling weight. Id. at 8-10. For instance, she noted the gap in treatment between
when Dr. Beck last saw Loeckle, in October 2016, and his January 2017 opinion was
supported by the record and that Dr. Beck’s opinion that Loeckle could not work due to
pain was undermined by Loeckle’s work history showing that he was working full-time
and part-time jobs despite his pain complaints. Id. Judge Mahoney also noted that some
aspects of Loeckle’s part-time job were inconsistent with Dr. Beck’s opined limitations.
Id. at 10-11.
       As for Dr. Lassise’s January 2017 opinion addressing Loeckle’s mental
limitations, Judge Mahoney reasoned that the ALJ’s assignment of “some weight” to this
opinion was supported by substantial evidence in the record as a whole. Id. at 11-12.
The ALJ had found that some of Dr. Lassise’s answers on the standardized form lacked
specificity and some were at odds with Loeckle’s work history. Id. at 12. Judge
Mahoney found that Dr. Lassise’s treatment records did not support Loeckle’s argument
that his mental health declined in the months leading up to his alleged onset date. Id.
Rather, Dr. Lassise’s records reflected consistent complaints and, despite those
complaints, Loeckle was able to maintain full-time and part-time employment during the
time period he saw Dr. Lassise. Id. at 13-14. Judge Mahoney concluded the ALJ’s


                                           6

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 6 of 23
decision to exclude the majority of Dr. Lassise’s limitations from Loeckle’s RFC was
supported by substantial evidence, including Loeckle’s work history.
       Judge Mahoney then considered Loeckle’s argument that the moderate deficiencies
the ALJ found at Step Three were inconsistent with the ALJ’s hypothetical to the
vocational expert (VE) and corresponding RFC determination. Id. at 14. At Step Three,
the ALJ found Loeckle moderately limited in the categories of understanding,
remembering or applying information; concentrating, persisting or maintaining pace; and
interacting with others. Id. (citing AR 14-15). The ALJ included the following mental
limitations in the RFC and hypothetical to the VE: “a job that could be learned in 30 days
or less” and “occasional contact with the public, co-workers, and supervisors.” Id.
(citing AR 16, 70-71).
       Judge Mahoney noted that a job that could be learned in 30 days or less correlated
to jobs with a specific vocational preparation (SVP) level of one or two and that such
work is considered “unskilled.” Id. at 17. She then compared Loeckle’s RFC and the
hypothetical question to the VE to those in Newton v. Chater, 92 F.3d 688 (8th Cir.
1996), which Loeckle relies on. In Newton, the claimant had borderline intellectual
functioning and often had deficiencies in concentration, persistence or pace. Id. at 15
(citing Newton, 92 F.3d at 691). The hypothetical to the VE limited him to “simple jobs”
and an “inability to perform highly skilled or technical work.” Id. (citing Newton, 92
F.3d at 694-95). The Eighth Circuit concluded these limitations did not sufficiently
account for the claimant’s moderate limitations in concentration, persistence or pace. Id.
at 15-16 (citing Newton, 92 F.3d at 695).
       Judge Mahoney noted that the ALJ in Loeckle’s case imposed stricter limitations
because he was limited to unskilled work and that the Eighth Circuit has found that a
limitation to jobs involving “simple, repetitive, routine” tasks is sufficient to account for
moderate limitations in concentration, persistence or pace. Id. at 17 (citing Howard v.
Massanari, 255 F.3d 577, 582 (8th Cir. 2001)). Judge Mahoney concluded that when
considering the descriptions of unskilled work provided in Social Security regulations
                                             7

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 7 of 23
and policy statements, a limitation of unskilled work was more akin to the limitation of
“simple repetitive, routine” tasks upheld in Howard than the limitation of “simple work”
that is not “highly skilled or technical” that was struck down in Newton. Id. at 18.
Therefore, she recommends finding that the ALJ’s Step Three findings of moderate
limitations in concentration, persistence or pace and moderate limitations in
understanding, remembering or applying information are not inconsistent with the ALJ’s
RFC determination limiting Loeckle to unskilled work. Id. at 18 (citing cases). She
noted the evidence in the record also did not support greater mental limitations than those
found by the ALJ. Id. at 19. She recommends finding the ALJ did not err by failing to
include additional limitations in concentration, persistence or pace or in understanding,
remembering or applying information in the hypothetical to the VE or RFC determination
based on the ALJ’s Step Three findings of moderate limitations in these areas.
       Next, Judge Mahoney considered Loeckle’s argument that the ALJ erred by failing
to adopt all limitations included in the state agency psychological consultants’ opinions
(which she gave significant weight), or by failing to explain why she omitted some
limitations from the RFC. Id. at 19. In May 2016, Dr. Marziano, a nonexamining state
agency psychological consultant, opined that Loeckle had moderate limitations in the
following areas: ability to understand, remember and carry out detailed instructions;
ability to maintain attention and concentration for extended periods; ability to complete a
normal workday and workweek without interruptions from psychologically based
symptoms and to perform at a consistent pace without an unreasonable number and length
of rest periods; ability to interact appropriately with the general public; and ability to
respond appropriately to changes in the work setting. Id. at 19-20 (citing AR 85-86).
He concluded Loeckle could follow three-to-four step commands in a sustained manner
and that, at times, would have difficulties following detailed instructions, sustaining
extended attention/concentration, maintaining pace and handling change. Id. at 20. He
also opined that Loeckle’s variable mood would impact his interactions with others and
that he was likely to perform best in a routine environment with limited interactions with
                                            8

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 8 of 23
the public. Id. A second nonexamining state agency psychological consultant affirmed
this assessment in October 2016. Id. (citing AR 120-23).
      Judge Mahoney noted the ALJ gave these opinions “significant weight,” finding
them “well supported and consistent with other evidence.” Id. (citing AR 21). She then
addressed Loeckle’s argument that the state agency consultants’ limitation of “difficulties
following detailed instructions” limited him to jobs with a reasoning level of one. Id.
Judge Mahoney disagreed that the consultants’ opinions limited Loeckle to performing
only Level 1 reasoning jobs, requiring one- or two-step instructions. While they opined
Loeckle would have difficulties following detailed instructions at times, they ultimately
concluded he could “follow 3-4 step commands in a sustained manner.” Id. at 21 (citing
AR 85-86, 123).
      Judge Mahoney did agree, however, that a limitation of performing work with no
more than three- to four-step tasks would be inconsistent with Level 3 reasoning jobs.
Loeckle notes the ALJ’s RFC and hypothetical question to the VE did not include
reasoning level limitations and that two of the jobs identified by the VE as work he could
perform require Level 3 reasoning. Id. at 21-22. He contends the ALJ should have
either included a reasoning-level limitation or otherwise explained why such a limitation
was not included. Id. at 22. Relying on Gann v. Berryhill, 864 F.3d 947 (8th Cir. 2017),
Judge Mahoney agreed that because the ALJ gave the state agency consultants’ opinions
significant weight, yet did not adopt all of their limitations or explain why she did not
include certain limitations in the RFC, the ALJ had erred. However, she recommends
finding this error was harmless because one of the three jobs the VE identified (addresser)
requires only a reasoning level of two. Therefore, even if the ALJ had included the
reasoning level limitation of Level 1 or 2, one job would remain that Loeckle could
perform that exists in significant numbers in the national economy. Id. at 23-24.
      Finally, Judge Mahoney addressed Loeckle’s Appointments Clause challenge by
noting that the Eighth Circuit has recently ruled that a Social Security claimant forfeits
an Appointments Clause challenge by failing to raise it before the Social Security
                                            9

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 9 of 23
Administration. See Davis v. Saul, 963 F.3d 790 (8th Cir. 2020). Because Loeckle did
not challenge the constitutionality of the ALJ’s appointment at any point during the
administrative proceedings, Judge Mahoney recommends finding that Loeckle forfeited
his Appointments Clause challenge. Doc. No. 17 at 24-25.


                               IV.    DISCUSSION
       Loeckle makes the following objections to the R&R:
            The ALJ did not provide good reasons for the weight afforded to the
             treating psychiatrist and treating surgeon opinions

            The ALJ’s RFC determination did not properly account for
             Loeckle’s moderate deficiencies in concentration, persistence and
             pace

            The ALJ’s Step Five denial of benefits is not supported by substantial
             evidence following Gann

Doc. No. 18. He also addresses the Appointments Clause challenge. I will discuss each
in turn.


A.     Treating Source Opinions
       Loeckle relies on his principal briefing as to this issue. Id. at 2. With regard to
Dr. Lassise’s opinion, Loeckle argues the ALJ failed to explain which limitations were
inconsistent with Loeckle’s work history. Doc. No. 12 at 4-6. He also argues Dr.
Lassise’s opinion was supported by the record, particularly based on Loeckle’s GAF
scores leading up to the relevant period. Id.
       “[A]n ALJ must give a treating physician’s opinion controlling weight if it is well-
supported by medical evidence and not inconsistent with the substantial evidence in the
record.” Lucus v. Saul, 960 F.3d 1066, 1068 (8th Cir. 2020) (citing 20 C.F.R. §
404.1527(c)(2)). When an ALJ gives a treating physician’s opinion less than controlling
weight, the ALJ must give “good reasons” for the weight assigned and consider the

                                            10

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 10 of 23
following factors: length of the treatment relationship and frequency of examination;
nature and extent of the treatment relationship; supportability; consistency; specialization
and other factors. See 20 C.F.R. §§ 404.1527, 416.927.
       Here, the ALJ acknowledged that Dr. Lassise has diagnosed Loeckle with bipolar
disorder. AR 17. She noted he opined that Loeckle could have only occasional contact
with coworkers and the public but documented on multiple occasions that Loeckle was
cooperative on interview and that he has worked as a cashier since 2013. Id. For this
reason, she found Loeckle had a moderate limitation in the area of interacting with others.
Id. In discussing Loeckle’s overall mental health treatment, she acknowledged that he
has received treatment since November 2013 and takes prescription medication. Id. at
18. She noted he began seeing Dr. Lassise in 2014 and they met numerous times in 2015
and August 2016, during which Dr. Lassise made several adjustments to Loeckle’s
bipolar medications. Id. She then stated the following with regard to Dr. Lassise’s
opinion specifically:
       In his treating source statement, dated January 2017, Dr. Lassise also
       indicated that the claimant should only have occasional interaction with co-
       workers and the public. (Exh. 16F.) He also opined that the claimant
       would need, on “variable” basis, intense supervision and would
       occasionally need unscheduled breaks. The physician stated that the
       claimant would be able to sustain concentration for a “variable” period of
       time in an average workday, and also would have a “variable” percentage
       of time in an 8-hour workday in which his work pace would be slow. This
       assessment is given partial weight as a number of the physician’s answers
       in this standardized form lack specificity and some of the answers are at
       odds with the claimant’s not insignificant work history. However, it is
       given some weight as it is supported by other evidence in the record that
       the claimant should be limited in his interactions with the public and only
       have easily learned jobs.

Id. at 21. The ALJ’s decision demonstrates she considered the length of the treatment
relationship and frequency of examination; nature and extent of the treatment
relationship; as well as its supportability and consistency. While she did not explicitly


                                            11

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 11 of 23
mention Dr. Lassise’s specialization as a psychiatrist, she did note he was a medical
doctor who treated Loeckle’s mental health.
       The ALJ’s reasons for assigning Dr. Lassise’s opinion less than controlling weight
have been recognized as “good reasons” by the Eighth Circuit. See Anderson v. Astrue,
696 F.3d 790, 794 (8th Cir. 2012) (“a conclusory checkbox form has little evidentiary
value when it ‘cites no medical evidence, and provides little to no elaboration.’”);
Medhaug v. Astrue, 578 F.3d 805, 815 (8th Cir. 2009) (“the conclusory statements in
Dr. Iverson’s letter that Medhaug ‘cannot sit for a long period of time without getting up
to move around,’ and that “it [would be] almost impossible for him to hold a full time
job,’ were also contradicted by Medhaug’s testimony at the administrative hearing that
he was currently employed as a school bus driver, working approximately six hours a
day, five days a week.”). With regard to Loeckle’s specific objection that the ALJ did
not explain which limitations she found inconsistent with Loeckle’s work history, the
ALJ implicitly indicated which of Dr. Lassise’s limitations she found inconsistent with
the record by crediting limitations on his interactions with the public and being limited to
easily learned jobs. All other limitations she assigned lesser weight based not only on
Loeckle’s work history, but also the lack of specificity in Dr. Lassise’s assessment. See
AR 21 (noting that Dr. Lassise responded with “variable” to numerous prompts regarding
Loeckle’s work-related limitations).
       As for consistency with the record, particularly Dr. Lassise’s own records
containing Loeckle’s GAF scores, Judge Mahoney thoroughly addressed this in the R&R
and upon my de novo review, I agree with her analysis. See Doc. No. 17 at 12-13; AR
450-83, 514-86, 589-91. Dr. Lassise consistently noted GAF scores between 41 to 45
while Loeckle was working two jobs in late 2014 through early 2016, and his reports
documented similar symptoms and complaints. The record does not support a significant
worsening pattern leading up to Loeckle’s disability application. Loeckle does not make
any specific objections to Judge Mahoney’s analysis. I find the ALJ provided good


                                            12

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 12 of 23
reasons supported by substantial evidence in the record as a whole for giving Dr.
Lassise’s opinion less than controlling weight.
      With regard to Dr. Beck’s opinions, Loeckle argued that his part-time job was not
a good reason to discount these opinions because it was not substantial gainful activity
and he had significant accommodations that were consistent with Dr. Beck’s limitations.
Doc. No. 12 at 7. He argued that inconsistencies with the state agency consultant
opinions was also not a good reason to discount Dr. Beck’s opinions. Id. at 7-8. Finally,
he argued that the treatment gap in his records was not a good reason because Loeckle
continued picking up medication from Dr. Beck’s office every two weeks and was
managing as best he could with pain medication during this time. Id. at 8-9.
      The ALJ discussed Loeckle’s history of back pain and the various treating source
statements Dr. Beck provided. AR 18-19. She gave little weight to the May 2011 and
August 2016 opinions given that Dr. Beck has provided more recent opinions. Id. at 19.
She also gave little weight to the October and November 2016 opinions because Loeckle
was recovering from back surgery during this time. Id. She noted the record indicates
Dr. Beck last saw Loeckle on October 26, 2016. Id. He provided an opinion in January
2017 with the following limitations:
       unable to sit, stand or walk more than 10 minutes at a time
       limited to standing/walking for no more than 2 to 3 hours in an 8-hour workday
       requires a job that permits shifting position every 10 minutes
       could not stoop, kneel, crawl or bend
       could not lift or carry more than 10 pounds at any time
Id. The ALJ gave this opinion “partial weight.” She noted that the record indicated Dr.
Beck had not seen Loeckle for months prior to his assessment. Id. She further reasoned:
      The claimant’s recent work also indicates that the claimant is more
      physically capable than the physician opined, and Dr. Beck’s opinion is at
      odds with the opinion of the State Agency medical physicians. The claimant
      has not been seen by Dr. Beck since October 2016. Further, he has not
      obtained any health care since January 2017, over one and a half years ago.
                                           13

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 13 of 23
      This time period reveals a large gap in the treatment record. Further, the
      claimant was working at nearly substantial gainful activity levels in 2017.

Id. at 19-20. The ALJ’s discussion of Dr. Beck’s opinions and the medical evidence
demonstrates she considered the length of the treatment relationship and frequency of
examination; nature and extent of the treatment relationship; supportability; consistency
and specialization. See 20 C.F.R. §§ 404.1527, 416.927.
      The ALJ’s reasons for assigning Dr. Beck’s opinions less than controlling weight
have been recognized as “good reasons” by the Eighth Circuit. See Cline v. Colvin, 771
F.3d 1098, 1103 (8th Cir. 2014) (noting the ALJ “may discount or even disregard the
opinion of a treating physician where other medical assessments are supported by better
or more thorough medical evidence . . . .”); Martise v. Astrue, 641 F.3d 909, 925 (8th
Cir. 2011) (“[W]hen a treating physician’s opinions are inconsistent or contrary to the
medical evidence as a whole, they are entitled to less weight.”) (internal quotation marks
and citation omitted); Donahoo v. Apfel, 241 F.3d 1033, 1039 (8th Cir. 2001) (“Seeking
work and working at a job while applying for benefits, are activities inconsistent with
complaints of disabling pain.”). Having conducted a de novo review, I agree with Judge
Mahoney’s analysis that substantial evidence in the record supports the reasons provided
by the ALJ for giving Dr. Beck’s opinions less than full weight. See Doc. No. 17 at 7-
11. Any objections related to the weight assigned to the treating source opinions are
overruled.


B.    RFC Determination
      Loeckle relies on his principal briefing as to this issue but specifically objects to
Judge Mahoney’s analysis that Loeckle’s limitation to unskilled work is more restrictive
than the skill limitations that were deemed insufficient in Newton. Doc. No. 18 at 2
(citing Doc. No. 17 at 17). He notes that an unskilled work classification has an SVP of
2 or less, but that unskilled work does not correspond directly to reasoning levels. Id.
In other words, an unskilled job could be detailed or complex and require a reasoning
                                           14

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 14 of 23
level greater than 1. He argues that regulatory definitions cannot be read into an RFC
and that the RFC itself must be reasonably precise. Id. at 3. He cites cases from other
circuits that have recognized that a hypothetical question including “simple, routine
tasks” or “unskilled work” fails to adequately account for deficiencies in concentration,
persistence or pace. He acknowledges, however, that the Eighth Circuit has concluded
an “ALJ’s hypothetical concerning someone who is capable of doing simple, repetitive,
routine tasks adequately captures [the claimant’s] deficiencies in concentration,
persistence or pace.” Id. (quoting Howard v. Massanari, 255 F.3d 577, 582 (8th Cir.
2001)). Loeckle argues the ALJ’s RFC determination and hypothetical question lacked
precision given the moderate limitations in concentration, persistence or pace and in
understanding, remembering or applying information recognized by the ALJ at Step
Three.
         The ALJ’s RFC and hypothetical question included the following limitations on
Loeckle’s mental impairments: “he would [be] limited to a job that could be learned in
30 days or less and could have occasional contact with the public, co-workers, and
supervisors.” AR 16; 70-71. Judge Mahoney distinguished Newton because it involved
an RFC limitation restricting the claimant’s ability “to perform highly skilled or technical
work,” meaning the claimant could perform all but the highest levels of skilled work
(such as semi-skilled work) as long as the work involved simple tasks, which she
described as an additional limitation. See Doc. No. 17 at 17. Here, the ALJ limited
Loeckle to unskilled work (by way of the limitation that the job could be learned in 30
days or less). Id. Judge Mahoney thus concluded the unskilled work limitation in this
case was more restrictive than the skill limitation found insufficient in Newton. Id. She
acknowledged that while a limitation to “simple jobs” does not sufficiently account for a
moderate limitation in concentration, persistence or pace, a limitation to jobs involving
“simple, repetitive, routine” tasks does. Id. (quoting Howard, 255 F.3d at 582). Under
the Social Security regulations, Judge Mahoney noted that unskilled work involves
“simple duties that can be learned on the job in a short period of time” and requires “little
                                             15

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 15 of 23
or no judgment.” Id. at 17-18 (quoting 20 C.F.R. §§ 404.1568(a), 416.968(a)). Judge
Mahoney also cited SSR 85-15, which provides “[t]he basic mental demands of . . .
unskilled work include the abilities (on a sustained basis) to understand, carry out, and
remember simple instructions; to respond appropriately to supervision, coworkers, and
usual work situations; and to deal with changes in a routine setting.” Id. at 18 (quoting
SSR 85-15, 1983-1991 Soc. Sec. Rep. Serv. 343, 1985 WL 56857, at *4 (Jan. 1, 1985)).
Therefore, she reasoned that a limitation to unskilled work appeared more akin to the
limitation of “simple, repetitive, routine” tasks upheld in Howard than the limitation to
“simple work” that is not “highly skilled or technical” that was struck down in Newton.
Id. at 18. Essentially, Judge Mahoney concluded that unskilled work inherently includes
moderate limitations related to concentration, persistence or pace, whereas semi-skilled
work does not.
      To begin, it is important to keep in mind that an ALJ is not required to identify
specific limitations related to the paragraph B categories in determining a claimant’s RFC.
The paragraph B categories are related to Step Three, which involves a different inquiry
than at Step Four when an ALJ determines a claimant’s RFC. At Step Three, the ALJ
is determining whether the claimant’s impairments or combination of impairments meets
a listing under 20 C.F.R. Part 404, Subpart P, Appendix 1. At Step Four, the ALJ is
determining the claimant’s RFC and whether the claimant can perform his or her past
work. As explained in Social Security Ruling 96-8p:
       The adjudicator must remember that the limitations identified in the
       “paragraph B” and “paragraph C” criteria are not an RFC assessment but
       are used to rate the severity of mental impairments at Step 2 and 3 of the
       sequential evaluation process. The mental RFC assessment used at steps 4
       and 5 of the sequential evaluation process requires a more detailed
       assessment by itemizing various functions contained in the broad categories
       found in paragraphs B and C of the adult mental disorders listings in 12.00
       of the Listing of Impairments, and summarized on the [psychiatric review
       technique form].



                                            16

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 16 of 23
SSR 96-8P, 1996 WL 374184 (July 2, 1996). This means an RFC need not include
specific limitations on concentration, persistence or pace merely because the ALJ
concluded at Step Three that the claimant had moderate limitations in a particular area.
A claimant’s RFC represents “the most [a claimant] can still do despite [his or her]
limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1) (emphasis added). See also
Mangano v. Berryhill, No. 16-CV-147-KEM, 2017 WL 4322821, at *6 (N.D. Iowa Sept.
28, 2017) (citing cases).
      Here, the ALJ at Step Three found Loeckle had moderate limitations in
understanding, remembering or applying information; interacting with others; and
concentrating, persisting or maintaining pace. AR 14-15. At Step Four, she determined
in the RFC that he would be “limited to a job that could be learned in 30 days or less”
and “could have occasional contact with the public, co-workers and supervisors.” Id. at
16. In the discussion of Loeckle’s RFC, the ALJ included the same language she used
in her Step Three finding with regard to the areas of Loeckle’s ability to understand,
remember or apply information. Id. at 14, 17. She stated in both sections:




Id. The ALJ included a work-related or functional limitation for this category by limiting
Loeckle to work that could be learned in 30 days or less. Id. at 16. The ALJ’s discussion
of Loeckle’s moderate limitations in concentration, persistence and pace were not
identical at Steps Three and Four. At Step Three, she stated:
                                           17

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 17 of 23
AR 15. At Step Four, she stated:




Id. at 17-18.
       This suggests the ALJ did not find a work-related or functional limitation was
necessary in the RFC to account for Loeckle’s moderate limitations in this area based on
his work history and daily activities. She had also mentioned earlier in her decision that
Dr. Lassise found his concentration was within normal limits. Id. at 17. Because an
RFC represents the most a claimant can do despite his limitations, see 20 C.F.R. §§
404.1545(a)(1), 416.945(a)(1) (emphases added), the ALJ did not err by failing to include
a specific work-related limitation for concentration, persistence or pace in the RFC or
hypothetical question to the VE. While the ALJ could have been more explicit in her
findings at Step Four regarding why she chose not to incorporate any functional
limitations related to concentration, persistence or pace, it is clear from her decision as a


                                             18

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 18 of 23
whole that she did not find Loeckle’s moderate limitations in this area mandated a
functional limitation in the RFC. Because I find the ALJ intended to (and did) exclude a
functional limitation for concentration, persistence or pace in the RFC, I need not address
whether the hypothetical question to the VE sufficiently accounted for a moderate
limitation in concentration, persistence or pace under Newton.


C.     Step Five Determination
       Loeckle continues to rely on his principal briefing as to this issue, but specifically
objects to Judge Mahoney’s conclusions that the ALJ’s error as to this aspect of her
decision was harmless. Doc. No. 18 at 4-5.
       Judge Mahoney concluded the ALJ erred by failing to limit Loeckle to Reasoning
Level 2 positions, as supported by the state agency consultants’ opinions, or by failing to
explain why she did not adopt this limitation. See Doc. No. 17 at 23. She concluded
this was error because the ALJ gave the state agency psychological consultant opinions
“significant weight” and they concluded Loeckle was able to follow three to four step
commands in a sustained manner. Id. at 20. Based on the description of the reasoning
levels in the DOT, Appendix C, Judge Mahoney concluded that this limitation was
equivalent to performing Reasoning Level 2 jobs. Id. at 20-21. She relied on Gann v.
Berryhill, 864 F.3d 947 (8th Cir. 2017) and my opinions in Block v. Saul, No. C18-118-
LTS, 2020 WL 1505566, at *6-7 (N.D. Iowa Mar. 30, 2020), and Burns v. Saul, No.
18-cv-72-LTS (N.D. Iowa Jan. 10, 2020) (both of which discuss Gann), to conclude it
was error for the ALJ not to adopt this limitation or explain why it had been omitted. Id.
at 23. Because one of the three jobs identified by the VE in response to the hypothetical
question (addresser) required a reasoning level of two (as opposed to three), Judge
Mahoney concluded the error was harmless. Id. at 23-24. The VE testified 85,000
positions existed in the national economy for that job. Id. at 24.
       Loeckle argues the 85,000 estimated positions is too high. Doc. No. 18 at 5. He
presents his own research and explains that the Standard Occupational Classification
                                             19

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 19 of 23
(SOC) code applicable for the addresser position indicates that, as of May 2019, only
47,460 “43-9022 Word Processors and Typists” jobs were available in the national
economy. Id. He cites Goode v. Comm’r of Soc. Sec., 966 F.3d 1277, 1283-84 (11th
Cir. 2020) as a recent opinion addressing this issue. Id. at 6. He also acknowledges this
argument was not made in his original briefing. Id. n.2.
      The Eleventh Circuit explained the issue with DOT codes and SOC codes as
follows:
             To obtain a job-numbers estimate, a vocational expert may consult a
      publication like the DOT. See 20 C.F.R. § 416.966(d)(1). The DOT groups
      jobs into “occupations” based on their similarities and assigns each
      occupation a code number. Unfortunately, the Department of Labor has not
      revised the DOT since 1991. Although the DOT is outdated—some would
      say obsolete—it remains one of the vocational expert's primary tools. See
      Chavez, 895 F.3d at 964–65 (discussing the shortcomings of the DOT and
      noting an upcoming system that aims to replace it in 2020); Purdy v.
      Berryhill, 887 F.3d 7, 14 n.10 (1st Cir. 2018) (same).

              Aside from being three decades old, the DOT presents other
      difficulties. DOT codes, for example, do not provide statistical information
      about the number of jobs available in the national economy. Instead, the
      vocational expert must look to other sources like the Occupational
      Employment Quarterly (OEQ), which is compiled by a private organization
      called U.S. Publishing, to find employment statistics. See Herrmann v.
      Colvin, 772 F.3d 1110, 1113 (7th Cir. 2014); Brault v. Soc. Sec. Adm.,
      683 F.3d 443, 446 (2d Cir. 2012). The OEQ database, however, does not
      compile data by DOT codes, but rather through the Standard Occupational
      Classification (SOC) system. See Brault, 683 F.3d at 446; Occupational
      Employment        Statistics,    Bureau       of     Labor         Statistics,
      https://www.bls.gov/oes/ (last visited April 30, 2020).

             The SOC system groups together detailed occupations with similar
      job duties. As a result, a single SOC group may contain multiple DOT
      occupations. See Herrmann, 772 F.3d at 1113–14. In the words of the
      Seventh Circuit, “[t]he use of one system to supply the job titles and another
      [system] to provide the number of jobs creates a matching problem: a one-
      to-one correlation does not exist.” Chavez, 895 F.3d at 965. See also
      Brault, 683 F.3d at 447 n.4 (noting the “information loss” that results from
      the “many-to-one mapping” between the DOT and SOC codes, and
                                           20

    Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 20 of 23
      explaining that any estimate of existing jobs “may deviate significantly from
      the actual number of existing positions”). To provide some assistance in
      this regard, the Bureau of Labor Statistics has published a crosswalk which
      provides the corresponding SOC group code for each DOT occupation. See
      DOT            Crosswalk           Search,         O*NET             OnLine,
      https://www.onetonline.org/crosswalk/DOT/ (last visited April 30, 2020).

Goode, 966 F.3d at 1281. The error in Goode was incorrectly converting the bakery
worker DOT code into the wrong SOC group code. Id. at 1282.
      Here, the VE and ALJ cited DOT No. 209.587-010 for the job of addresser. AR
23, 71. The VE testified that the job of addresser was available for the hypothetical
question the ALJ provided and that “approximately 85,000 positions exist nationwide.”
AR 71. Loeckle argues that when using the DOT crosswalk search for DOT No.
209.587-010 (https://www.onetonline.org/crosswalk/DOT?s=209.587-010&g=Go) the
proper SOC code is 43-9022.00 “Word Processors and Typists.” The United States
Bureau of Labor Statistics then shows there were 47,460 of these jobs in May 2019. See
https://www.bls.gov/oes/current/oes439022.htm.
      While this is an interesting argument, I find I cannot consider it on judicial review.
Unlike the claimant in Goode, Loeckle did not raise this issue during the administrative
hearing. He did not question the VE as to how she reached her numbers. AR 72-74.
Without such a record, Loeckle can only speculate that she did not use the proper SOC
code. Nothing requires a VE to use the method Loeckle describes. Social Security
Ruling 00-4p provides:
      Evidence from VEs or VSs can include information not listed in the DOT.
      The DOT contains information about most, but not all, occupations. The
      DOT's occupational definitions are the result of comprehensive studies of
      how similar jobs are performed in different workplaces. The term
      “occupation,” as used in the DOT, refers to the collective description of
      those jobs. Each occupation represents numerous jobs. Information about a
      particular job's requirements or about occupations not listed in the DOT
      may be available in other reliable publications, information obtained
      directly from employers, or from a VE's or VS's experience in job
      placement or career counseling.

                                            21

    Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 21 of 23
SSR 00-4p, 65 Fed. Reg. 75760 (2000).
         In any event, the Eighth Circuit has recognized that even fewer than 40,000 jobs
in the national economy is “significant” for purposes of supporting an ALJ’s Step Five
determination. See Johnson v. Chater, 108 F.3d 178, 180 (8th Cir. 1997) (concluding
that 200 positions in Iowa and 10,000 jobs in the national economy was significant). I
agree with Judge Mahoney that any error with regard to the ALJ’s failure to include a
limitation related to Loeckle’s reasoning level or explain the omission of such a limitation
is harmless. Loeckle’s objections as to this aspect of the ALJ’s decision are overruled.


D.       Appointments Clause Challenge
         Loeckle notes that a petition for a writ of certiorari has been sought for review of
the Eighth Circuit opinions in Davis v. Saul and Hilliard v. Saul, which recognize that a
claimant forfeits an Appointments Clause challenge by failing to raise it in administrative
proceedings. Doc. No. 18 at 7-8. He requests that I stay judgment on this issue until
the appeals are resolved or that I hold his case in abeyance while the Eighth Circuit
examines the issue in a second set of consolidated cases. See Smith v. Saul, No. 19-2731
(8th Cir.); Millard v. Saul, No. 19-2766 (8th Cir.); Taylor v. Saul, No. 19-3155 (8th
Cir.).
         I decline to stay judgment or hold the case in abeyance. The Eighth Circuit has
directly addressed the issue. See Davis, 963 F.3d at 795 (concluding the court need not
consider an Appointments Clause challenge that was not presented to the agency). Unless
Davis is overruled, it is binding precedent. Loeckle’s objections to the Appointments
Clause issue are overruled.




                                              22

     Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 22 of 23
                                 V.       CONCLUSION
      For the reasons set forth herein:
      1.       Plaintiff’s objections (Doc. No. 18) to the Report and Recommendation
(Doc. No. 17) are overruled.
      2.       I accept the Report and Recommendation without modification, except
for my alternative finding related to the ALJ’s RFC determination. See 28 U.S.C.
§ 636(b)(1).
      3.       Pursuant to Judge Mahoney’s recommendation:
               a.    The Commissioner’s disability determination is affirmed; and
               b.    Judgment shall enter against plaintiff and in favor of the
                     Commissioner.


      IT IS SO ORDERED.
      DATED this 14th day of September, 2020.




                                          __________________________
                                          Leonard T. Strand, Chief Judge




                                            23

    Case 3:19-cv-03031-LTS-KEM Document 19 Filed 09/14/20 Page 23 of 23
